J-S12020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                v.                        :
                                          :
                                          :
 JESUS LOPEZ                              :
                                          :
                     Appellant            :   No. 1019 EDA 2021

        Appeal from the Judgment of Sentence Entered May 13, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0002913-2020


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

JUDGMENT ORDER BY BOWES, J.:                         FILED APRIL 28, 2022

      Jesus Lopez appeals from the negotiated judgment of sentence of two

and one half to five years of incarceration followed by two years of probation,

which was imposed after he pled guilty to possession of firearms prohibited,

carrying a firearm without a license, and carrying a firearm in public in

Philadelphia.    Appellant was charged with several weapons offenses after

police stopped a vehicle in which Appellant was a passenger. Appellant filed

a pre-trial suppression motion, which the trial court denied after a hearing.

Thereafter, he pled guilty to the abovementioned charges in exchange for the

agreed-upon sentence and the Commonwealth withdrawing all remaining

charges. Appellant did not file a post-sentence motion.

      This timely appeal followed. Appellant and the trial court complied with

Pa.R.A.P. 1925. Appellant presents one issue for our review: “The trial court

erred when it denied the motion to suppress which argued that the police
J-S12020-22



officers lacked the requisite level of probable cause or reasonable suspicion to

stop, detain and search the appellant’s property.” Appellant’s brief at 5.

      At the outset, the trial court and the Commonwealth contend this claim

is waived by virtue of Appellant’s guilty plea. See Trial Court Opinion, 9/8/21,

at 1; Commonwealth’s brief at 5. We agree. “Generally, upon entry of a guilty

plea, a defendant waives all claims and defenses other than those sounding

in the jurisdiction of the court, the validity of the plea, and what has been

termed the legality of the sentence imposed.” Commonwealth v. Jabbie,

200 A.3d 500, 505 (Pa.Super. 2018) (cleaned up).         It is undisputed that

Appellant entered a negotiated guilty plea and waived his right to pursue

anything on appeal other than the validity of his plea, the jurisdiction of the

court, and the legality of his sentence. See Guilty Plea Colloquy, 5/13/21, at

2 (“If I already had a hearing on pre-trial motions, when I plead guilty I give

up my right to appeal the decisions on those motions.”); id. at 3 (detailing

the three types of claims permitted on appeal following a guilty plea).

      Critically, Appellant presents no argument that his claim is not waived.

Moreover, he did not condition his plea upon preservation of his suppression

claim. See Commonwealth v. Singleton, 169 A.3d 79, 81 (Pa.Super. 2017)

(observing that our courts have reviewed the merits of issues specifically

reserved in plea agreements). Since Appellant waived any claim challenging

the pre-trial suppression ruling when he entered his guilty plea and has failed

to raise any other claim on appeal, we affirm his judgment of sentence.

      Judgment of sentence affirmed.

                                     -2-
J-S12020-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2022




                          -3-